Title: From George Washington to William Moultrie, 9 August 1791
From: Washington, George
To: Moultrie, William



Philadelphia August 9th 1791

I have had the pleasure, my dear Sir, to receive your friendly letter of the 10th of last month—and I reply with affectionate regard to your congratulations & kind wishes.
A slight indisposition (occasioned by a tumour—not much unlike the one I had in New York in the year 1789—) since my return, of which I am now recovered, does not forbid the expectation that my health may be ultimately improved by my tour through the Southern States—my happiness has certainly been promoted by the excursion, and no where in a greater degree than while resident among my fellow-citizens of South Carolina. To their attentions (yours in particular) I shall always confess myself much obliged, and particularly flattered by the regards of your fair compatriots, to whom I wish upon every occasion, to be remembered with grateful respect.
I shall realise your promise of a visit with sincere satisfaction—till then, and always, I beg you to believe me with the greatest regard & esteem, My dear Sir, Your Most Obedt Hble Servt

Go: Washington

